Citation Nr: 0843348	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  04-21 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral 
conjunctivitis with glaucoma claimed as secondary to left eye 
optic atrophy.  

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
post-operative residuals of a laminectomy.

3.  Entitlement to a rating in excess of 10 percent for left 
pyeloplasty with hydronephrosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from September 1954 to 
October 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).

The issues on appeal were previously before the Board in 
November 2007 when they were remanded for additional 
evidentiary development.  

The issue of entitlement to a rating in excess of 10 percent 
for left pyeloplasty with hydronephrosis is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will inform the veteran if any further action is 
required on his part.  


FINDINGS OF FACT

1.  Bilateral conjunctivitis with glaucoma was not present 
during active duty or for years thereafter and there is no 
competent evidence linking currently existing bilateral 
conjunctivitis with glaucoma to active duty or to a service-
connected disability.  

2.  A January 1999 rating decision determined that new and 
material evidence had not been received to reopen the claim 
of entitlement to service connection for a back disorder; the 
veteran did not appeal the denial which became final.  

3.  None of the evidence received since the January 1999 
rating decision bears directly or substantially upon the 
issue of entitlement to service connection for post-operative 
residuals of a laminectomy, and is either duplicative or 
cumulative in nature and is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  Bilateral conjunctivitis with glaucoma was not incurred 
or aggravated in active service nor is it secondary to a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2008).

2.  The January 1999 rating decision, which determined that 
new and material evidence had not been received to reopen the 
claim of entitlement to service connection for a low back 
disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2008).

3.  None of the evidence received subsequent to the January 
1999 rating decision is new and material, and the claim for 
service connection for post-operative residuals of a 
laminectomy is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the appellant in December 2002, November 2006 
and December 2007 that addressed all four notice elements.  
The letters informed the appellant of what evidence was 
required to substantiate the claims and of the appellant's 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, in pertinent part, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Specific to requests to reopen, as in the veteran's back 
claim, the claimant must also be notified of both the 
reopening criteria and the criteria for establishing the 
underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In this case, the December 
2007 letter included all the information required by the Kent 
case.  The claim was thereafter readjudicated as set out in 
the July 2008 supplemental statement of the case.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claims by the AOJ.  Under 
such circumstances, VA's duty to notify may not be "satisfied 
by various post-decisional communications from which a 
claimant might have been able to infer what evidence the VA 
found lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim. 
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).

Although all the notice letters were not sent before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claims 
and given ample time to respond, but the AOJ also 
readjudicated the claims by way of a supplemental statement 
of the case issued in July 2008 after the notice was 
provided.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  In this regard, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim, any questions as to the rating 
or effective date to be assigned are rendered moot.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The veteran has been afforded an appropriate VA examination 
for his eye claim.  Attempts were made to obtain outstanding 
Social Security records but VA has been informed that these 
records were destroyed.  The increased rating claim is being 
remanded to obtain outstanding VA treatment records.  These 
records, according to the veteran, pertain to treatment for 
his kidney problems.  He has not indicated that the records 
are pertinent in any way to the issues being adjudicated by 
this decision.  The veteran was provided a VA examination for 
his back in February 2003.  There is no indication in the 
claims file that the veteran was being treated by VA for back 
problems or vision problems for which records have not been 
associated with the claims file.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Entitlement to service connection for bilateral 
conjunctivitis with glaucoma claimed as secondary to left eye 
optic atrophy.

The veteran has claimed entitlement to service connection for 
bilateral conjunctivitis with glaucoma which he alleges is 
secondary to left eye optic atrophy.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.304.  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).

The Board also notes that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R. § 3.310, 
and compensation is payable for that degree of aggravation of 
a non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

In order to prevail on the issue of secondary service 
connection, the record must show:  (1) evidence of a current 
disability; (2) evidence of a service-connected 


disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

In the current case service connection is not warranted for 
bilateral conjunctivitis with glaucoma on a direct basis.  
The service treatment records were silent as to complaints 
of, diagnosis of or treatment for glaucoma or conjunctivitis.  
At the time of the October 1957 exit examination, clinical 
evaluation of the eyes was normal.  There is no continuity of 
symptomatology of conjunctivitis or glaucoma for the first 
ten years after the veteran's discharge.  The first evidence 
of the presence of conjunctivitis and/or glaucoma is dated 
approximately ten years after the veteran's discharge.  
Significantly, none of the medical evidence of record links 
currently existing conjunctivitis or glaucoma to the 
veteran's active duty service on a direct basis.  

A VA eye examination which was conducted in February 1963 
failed to evidence glaucoma or conjunctivitis.  

A VA eye examination which was conducted in October 1967 
resulted in a pertinent impression of bilateral 
conjunctivitis.  The examiner determined that the 
conjunctivitis was not related to choroiditis of the left 
eye.  

A September 1997 clinical record included the annotation of 
glaucoma suspected to be secondary to IOP (intraocular 
pressure) increase.  The assessment was glaucoma suspect.  It 
was noted that there was a positive history of trauma to the 
left eye and poor vision for 20 years.  

A VA eye examination was conducted in February 2003.  It was 
noted that the veteran's ocular history was positive for 
trauma to the left eye from a punch.  The veteran also 
complained of itching and dry eyes.  The pertinent diagnoses 
were mild allergic bilateral conjunctivitis and glaucoma, 
left greater than right.  



At the time of a June 2004 VA eye examination the examiner 
set out the evidence of record pertaining to glaucoma.  The 
examiner opined that it was less likely than not that 
glaucoma was the result of or aggravated by in-service 
trauma.  The opinion was based on a review of the medical 
evidence of record and also on the fact that the glaucoma had 
been diagnosed in both eyes.  

The veteran testified before the undersigned in June 2007 
that he had been informed that the glaucoma in his left eye 
was due to trauma.  He also seemed to testify that a 
physician linked the dry eyes to the severe left eye 
condition.  

The only evidence of record which links currently existing 
conjunctivitis or glaucoma to the veteran's active duty 
service on a direct basis is the veteran's own allegations 
and testimony.  As a lay person, however, the veteran is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  His opinion as to the existence 
and etiology of conjunctivitis and glaucoma is without 
probative value. 

As there is no competent evidence of the presence of 
conjunctivitis or glaucoma during active duty nor any 
competent evidence linking currently existing conjunctivitis 
or glaucoma directly to active duty or an incident which 
occurred during active duty, service connection for glaucoma 
and conjunctivitis is not warranted on a direct basis.

The veteran has argued that the currently existing 
conjunctivitis and glaucoma are secondary to the service-
connected disability of the left eye.  The Board notes that 
service connection is currently in effect for optic atrophy 
of the left eye with macular degeneration.  The claim for 
service connection on a secondary basis must be denied, 
however, as there is no competent evidence of record linking 
the currently existing conjunctivitis or glaucoma to the 
service-connected left eye disability.  The only evidence of 
record which indicates that such a causal link is possible is 
the veteran's own allegations and testimony.  The Board finds 
this opinion is without probative value.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board notes the veteran testified that he was informed by 
a health care provider that the currently existing glaucoma 
in the left eye was due to trauma.  As to that contention, it 
must be noted that the Court has held that a lay person's 
statement about what a physician told him or her, i.e., 
"hearsay medical evidence," cannot constitute medical 
evidence, as "the connection between what a physician said 
and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  In this regard, the Board notes that, aside from the 
veteran's own testimony on the matter of what the health care 
professional reported to him, the record is devoid of 
evidence substantiating any such admission by medical 
personnel.

There is competent evidence of record indicating that the 
currently existing glaucoma is not etiologically linked to 
the service-connected left eye disability.  The examiner who 
conducted the June 2004 VA eye examination found that there 
was no link between the in-service eye trauma and the 
currently existing bilateral eye disorders.  The opinion was 
based on the fact that the veteran only injured his left eye 
during active duty but the currently existing glaucoma was 
bilateral.  

As there is no competent evidence of record linking the 
currently existing conjunctivitis and glaucoma to the 
veteran's service-connected left eye disability, service 
connection is not warranted for conjunctivitis and glaucoma 
on a secondary basis.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for the 
disability currently on appeal.  It follows that there is not 
a state of equipoise of the positive evidence with the 
negative evidence to permit a favorable determination 
pursuant to 38 U.S.C.A. § 5107(b).




Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for post-
operative residuals of a laminectomy.

Factual background

The service treatment record revealed a normal spine at the 
time of entry and subsequent complaints of back pain which 
was linked to kidney problems.  A May 1957 clinical record 
indicates the veteran reported a history of back pain dating 
to September 1954.  The pain was not associated with trauma 
or sprain.  After kidney surgery, the back pain subsided.  It 
was determined that the veteran had hydronephrosis.  Clinical 
evaluation of all systems, including the spine, was 
determined to be normal at the time of the October 1957 
separation examination.  No pertinent abnormalities were 
found.

A February 1973 lumbar myelogram was interpreted as being 
consistent with a herniated disc at the L5-S1 level.  

In July 1973, the veteran was admitted to a private hospital 
with complaints of recurrent low back pain.  A July 1973 X-
ray was interpreted as revealing L5-S1 disc space narrowing.  
There appeared to be a defect within the lamina of L5 on the 
right.  

The veteran was hospitalized at a VA facility from June to 
July of 1974.  He presented with multiple complaints with the 
main one being back pain of many years duration.  He reported 
that a laminectomy was performed in 1957 but this did not 
relieve the pain which had increased.  The pertinent 
discharge diagnoses were herniated nucleus pulposus and 
cervical spondylosis.  

In October 1974, a private physician wrote that he had been 
treating the veteran since September 1972 at which time he 
presented with low back syndrome secondary to herniated 
intervertebral disc and unstable spine.  The author reported 
that he last saw the veteran in September 1974 at which time 
he was complaining of back and right leg pain and weakness.  
The physician opined that the veteran was totally disabled.  
He was post-operative interlaminar exploration.  

In June 1975, the RO denied service connection for a back 
condition.  The veteran appealed this decision.  

An August 1975 lay statement indicates the author knew the 
veteran complained of an inability to get out of his bunk 
while on active duty.  The veteran was helped to sick bay.  

A September 1975 lay statement reveals the author knew that 
the veteran was hospitalized or sent to sick bay for a period 
of time while on active duty.  The author did not know the 
nature of the disease or injury which necessitated the 
treatment.  

The veteran testified at a RO hearing in April 1976 that he 
did not have any back problems prior to active duty.  He 
reported he was severely beaten by one of his drill 
instructors while two other drill instructors held him down.  
He was hit and kicked and woke up in a hospital.  He alleged 
he was treated for back problems during the hospitalization.  
He reported he was on home one time on leave when he bent 
over and injured his back again.  He was put back in a 
hospital.  He reported he still had back pain at the time of 
his discharge.  He was never diagnosed as having a back 
problem during active duty.  Between 1957 and 1973, he sought 
treatment for his back from a private physician.  He denied 
injury to his back after his discharge.  

In a November 1977 decision, the Board affirmed the June 1975 
rating decision which denied service connection for post-
operative residuals of a lumbar laminectomy.  The evidence of 
record at the time of the decision consisted of the service 
treatment records, lay statements dated in 1975, VA clinical 
records, reports of VA examinations, private treatment 
records, and the transcript of an April 1976 RO hearing.  The 
Board found that, while the veteran reported back pain on 
numerous occasions during service, clinical examinations and 
X-rays of the back were within normal limits and the 
complaints were found to be related to a kidney disorder.  
The Board noted that the physical examination at the time of 
the separation examination was normal and there was no 
continuity of the post-service treatment for a back disorder.  
The Board also determined that the first complaints of a back 
disability were 15 years after the veteran's discharge.  

A November 1977 private clinical record reveals the veteran 
presented with complaints of pain in the lower back which 
radiated into the right lower extremity for over two months.  
There was a history of a L4-5 laminectomy in 1973.  The 
impression from the examination was moderately severe central 
canal stenosis at L3-4 with somewhat more severe central 
canal stenosis at L4-5 all apparently related to hypertrophy 
of the posterior elements with some swelling as well.  There 
was no evidence of recurrent disc herniation.  

In December 1997, the veteran claimed entitlement to service 
connection for arthritis of the back.  

A December 1997 VA clinical record reveals the veteran 
reported he had had intermittent pain in his back since the 
1950's and surgery was performed in the 1970's.  A separate 
record dated in December 1997 reveals the veteran was seeking 
treatment for increased low back pain.  

In January 1999, the RO found that new and material evidence 
had not been received to reopen the claim of entitlement to 
service connection for a back disorder.  The RO denied the 
claim finding that the evidence received since the prior 
final denial was duplicative of evidence previously of record 
and/or cumulative.  The veteran was informed of the January 
1999 rating decision via correspondence dated in the same 
month.  The veteran did not appeal the RO's January 1999 
decision which became final.

In September 2002, the veteran submitted another claim of 
entitlement to service connection for a low back disorder.   

Analysis

Under pertinent law and VA regulations, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is received since the last final decision.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Evans v. West, 12 
Vet. App. 22 (1998).

The definition of "new and material evidence" as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides:  A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence. New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 Fed.  
Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the appellant in this case filed an application to reopen 
a claim for service connection for a low back disability in 
September 2002, the revised version of § 3.156 is applicable 
in this appeal.  Furthermore, for purposes of the "new and 
material" evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992). 

The pertinent evidence added to the record subsequent to the 
January 1999 rating decision which found that new and 
material evidence had not been received to reopen the claim 
of entitlement to service connection for a back disorder 
consists of allegations and testimony from the veteran and 
the report of a VA examination.  The Board finds this 
evidence is not new and material.  

At the time of a February 2003 VA examination, the veteran 
reported that he was assaulted by three drill instructors.  
He informed the clinician that no report of the assault was 
made and that he had had low back pain since the assault.  
The veteran indicated that a laminectomy was performed in 
1972.  The diagnosis was status post laminectomy and disc 
excision with residual radiculopathy, service connected.  
This evidence is not new and material.  The fact that the 
veteran had a chronic low back disorder was already of record 
at the time of the prior final denial.  To the extent that 
the examiner was linking a current back disorder to active 
duty, this is based on a self-reported history of an in-
service attack provided by the veteran which was of record at 
the time of the prior final denial.  This self-reported 
history has not been confirmed.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See, e.g., 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  

The veteran testified before the undersigned in June 2007 
that his back problems were due to an incident which occurred 
during active duty.  This evidence is not new and material.  
The fact that the veteran was alleging that he injured his 
back as a result of an incident which occurred while on 
active duty was of record at the time of the prior final 
denial.  This evidence is duplicative and cumulative of 
evidence previously of record.  

The Board finds that the evidence added to the record 
subsequent to the January 1999 rating decision which found 
that new and material evidence had not been received to 
reopen the claim of entitlement to service connection for a 
back disorder is either duplicative of evidence previously 
submitted or the evidence, by itself or when considered with 
previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the claim.  
Therefore, the Board finds that new and material evidence has 
not been received to reopen the claim of entitlement to 
service connection for post-operative residuals of a 
laminectomy.  


ORDER

Service connection for bilateral conjunctivitis and glaucoma 
is denied.

New and material evidence not having been received, the claim 
of entitlement to service connection for post-operative 
residuals of a laminectomy has not been reopened.  The claim 
is denied.  


REMAND

The issue of entitlement to an increased rating for left 
pyeloplasty with hydronephrosis was previously before the 
Board in November 2007.  At that time, the Board noted the 
veteran had testified that there were outstanding VA 
treatment records specifically pertaining to the increased 
rating claim.  It was noted that the veteran had not 
submitted the records and VA had an duty to seek them out.  
In the remand instruction, the Board specifically directed 
that VA obtain the names and addresses of all medical care 
providers who treated the veteran for a left pyeloplasty with 
hydronephrosis and to obtain the records after any necessary 
releases were obtained.  The Board specifically directed 
that, regardless of the veteran's response, all outstanding 
VA treatment records were to be obtained.  In December 2007, 
the RO sent the veteran a letter requesting that he provide 
the names and address of all health care professionals who 
treated him.  The veteran failed to respond to this letter.  
Significantly, VA did not attempt to obtain the outstanding 
VA treatment records identified by the veteran at the time of 
the June 2007 hearing.  There is no indication in the claims 
file that a request for this information was sent from the RO 
to the appropriate VA medical facility.  The most recent VA 
clinical records associated with the claims file are dated in 
February 2006.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  The Court also 
noted that its holdings in that case are precedent to be 
followed in all cases presently in remand status.  Id.  In 
light of the foregoing, this case must be remanded again for 
the actions set forth below.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
veteran for left pyeloplasty with 
hydronephrosis since 2006.  After 
securing any necessary releases, obtain 
these records.  Regardless of the 
veteran's response, obtain all 
outstanding VA treatment records.

2.  After completing any additional 
development deemed necessary, 
adjudicate the claim of entitlement to 
an increased rating for left 
pyeloplasty with hydronephrosis.  

If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case which addresses all of the 
evidence obtained after the issuance of 
the last supplemental statement of the 
case, and provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, if in order.  By 
this remand, the Board intimates no 
opinion as to any final outcome 
warranted.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


